UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4906


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORVILLE SINCLAIR, a/k/a     George   Saintdane,   a/k/a   Orville
George Saintdan Sinclair,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00273-RBH-1)


Submitted:   December 29, 2010            Decided:   January 28, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Carrie Ann Fisher, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Orville Sinclair pled

guilty to possession of a firearm and ammunition by an unlawful

user    of    a    controlled         substance,       in       violation       of     18    U.S.C.

§§ 922(g)(3),         924(a)(2),           and     924(e)        (2006).          The       parties

stipulated in the plea agreement to a twenty-month sentence.

See Fed. R. Crim. P. 11(c)(1)(C).                          The district court accepted

the    plea    agreement           and,    under     that       agreement,       was    bound    to

sentence Sinclair to twenty months, which it did.

              On appeal, Sinclair’s counsel has filed a brief in

accordance        with    Anders          v.   California,         386    U.S.    738       (1967),

stating that, in his view, there are no meritorious grounds for

appeal but questioning (1) the validity of Sinclair’s guilty

plea    in    light      of    the    court’s        failure       to    address       Sinclair’s

immigration status at his plea hearing and (2) whether Sinclair

was    denied      effective         assistance       of        counsel    in    the     district

court.        Sinclair filed a pro se supplemental brief asserting

several claims of ineffective assistance of counsel.                                    We affirm

in part and dismiss in part.

              Turning         to    the    validity        of    Sinclair’s      guilty       plea,

where,   as       here,   the       defendant        did    not    move    to    withdraw       his

guilty plea in the district court, we review the adequacy of the

plea for plain error.                United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).                 Our review of the record on appeal leads

                                                 2
us to conclude that the district court fully complied with the

mandates of Rule 11 in accepting Sinclair’s plea. Moreover, the

district court ensured that Sinclair’s guilty plea was knowing

and voluntary and was supported by a sufficient factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).

            Sinclair contends that his plea was invalid because

the district court did not inquire into the impact his plea

agreement     would     have    on    his    immigration      status.      Assuming

without deciding that the district court had such an obligation,

we   note    that     Sinclair’s      substantial      rights    were    unaffected

because he was an illegal alien ∗ and therefore his guilty plea

had no bearing on his deportability.                   Cf. Padilla v. Kentucky,

130 S. Ct. 1473, 1486 (2010) (holding that trial counsel had a

duty to inform client who is a resident legal alien whether his

guilty plea “carries a risk of deportation”).

            Sinclair      contends       that     he    was     denied    effective

assistance     of     counsel    in    the      district   court.        Claims   of

ineffective assistance of             counsel generally are not cognizable

on direct appeal.        United States v. King, 119 F.3d 290, 295 (4th

     ∗
       On appeal, counsel contends that Sinclair is “alleged” to
be an illegal alien.    Sinclair did not object in the district
court to the Government’s characterization of him as an illegal
alien and there is no evidence to the contrary in the record
before us.



                                            3
Cir. 1997).           Rather, to allow for adequate development of the

record, a defendant must bring such claims in a 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion, unless the record conclusively

establishes        ineffective          assistance.            United        States     v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.       Because      the   record      does   not    conclusively         show     that

Sinclair’s counsel was ineffective, we decline to consider these

issues on direct appeal.

            With regard to Sinclair’s sentence, we do not have

jurisdiction over this portion of the appeal.                      Under 18 U.S.C.

§ 3742(c) (2006), a defendant’s appeal of a sentence to which he

stipulated in a Rule 11(c)(1)(C) plea agreement is limited to

circumstances where “his sentence was imposed in violation of

law [or] was imposed as a result of an incorrect application of

the sentencing guidelines.”              United States v. Sanchez, 146 F.3d

796, 797 (10th Cir. 1998); United States v. Littlefield, 105

F.3d 527, 527-28 (9th Cir. 1997).

            Here, Sinclair’s sentence was not imposed in violation

of law.        His twenty-month sentence is well within the maximum

sentence    of    ten    years    of    imprisonment        provided    by    18    U.S.C.

§ 924(a)(2)      (2006).         Additionally,       his     sentence    is     not   the

result    of     an    incorrect       application     of    the   guidelines.          A

sentence imposed pursuant to a Rule 11(c)(1)(C) plea agreement

is contractual and not based upon the guidelines.                       United States

                                            4
v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005); Littlefield,

105 F.3d at 528.        Because § 3742(c) bars review of a sentence

imposed pursuant to a Rule 11(c)(1)(C) plea agreement and none

of the exceptions apply, we dismiss the appeal of Sinclair’s

sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Sinclair’s conviction and dismiss

the appeal of his sentence.            This court requires that counsel

inform his client, in writing, of the right to petition the

Supreme Court of the United States for further review.                         If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for       leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

the client.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument        would   not    aid     the   decisional

process.

                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                           5